Citation Nr: 0710614	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-01 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to April 30, 1997, for 
the assignment of a 100 percent disability rating for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


REMAND

The veteran served on active duty from August 1965 to January 
1969.

This claim is on appeal from the Houston, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO).

The veteran testified at a hearing before the Board in April 
2006.  A transcript of the hearing testimony is associated 
with the claims file.  In June 2006, the Board denied the 
claim for an earlier effective date.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Veterans Claims Court).  

In October 2006, the Veterans Claims Court vacated the 
Board's June 2006 decision and remanded the case for due 
process notification under the Veterans Claims Assistance Act 
(VCAA) and 38 U.S.C.A. § 5103(a), citing Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), and Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

In the meantime, the Veterans Law Judge who conducted the 
hearing has since retired.  Thereafter, the veteran was 
offered but waived another hearing before Board in light of 
the Veterans Claims Court's remand.

Based on the Joint Motion for Remand and the Veterans Claims 
Court's October 2006 Order, the case will be remanded for due 
process considerations.

In addition, the veteran submitted additional evidence, in 
the form of earning statements from the Social Security 
Administration, directly to the Board and a review of the 
record shows that neither the veteran nor his attorney have 
waived his right to have this new evidence initially 
adjudicated by the originating agency.  As the issue is being 
remanded, the RO should consider this newly-received 
evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
veteran of all five elements of a service 
connection claim which include: 1) 
veteran status; 2) existence of a 
disability; (3) a connection between the 
veteran's service and the disability; 4) 
degree of disability; and 5) effective 
date of the disability as described in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and his attorney should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


